Citation Nr: 0630787	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-35 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Evaluation of lumbar spine degenerative disc disease, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran's included active duty from December 1975 to 
December 1978 and from April 1982 to June 2001.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Portland, Oregon, VA Regional Office (RO).  

The Board notes that in a July 2004 rating decision, service 
connection for internal derangement of the left knee, status 
post arthroscopy and partial medial meniscectomy, with 
minimal medial compartment osteoarthritis was granted.  This 
represents a full grant of the benefits sought.  


FINDING OF FACT

Degenerative disc disease of the lumbar spine is mild.  There 
is no significant loss of motion, no weakness, and no muscle 
spasm.  There are no incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 
(before and after September 23, 2002) and 5237, 5243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular ratings for the applicable rating code.  This was 
accomplished in July 2004 which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the claim is being denied, 
so that matter is moot with no prejudicial error.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in November 2001.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & 2005); 38 
C.F.R. § 4.1 (2005).

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  The effective date of a liberalizing law 
or VA issue may be no earlier than the effective date of the 
regulation.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned. When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237.  Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent - Forward flexion of the thorocolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1): Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dypsnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Diagnostic Code 5235, 
vertebral fracture or dislocation; Diagnostic Code 5236, 
sacroiliac injury and weakness; Diagnostic Code 5237, 
lumbosacral or cervical strain; Diagnostic Code 5238, spinal 
stenosis; Diagnostic Code 5239, spondylolisthesis or 
segmental instability; Diagnostic Code 5240, ankylosing 
spondylitis; Diagnostic Code 5241, spinal fusion; Diagnostic 
Code 5242, degenerative arthritis of the spine (see also 
Diagnostic Code 5003); Diagnostic Code 5243, intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Under diagnostic code 8520, an evaluation of 10 percent is 
warranted for mild neuropathy.  A 20 percent rating requires 
moderate neuropathy, and a 40 percent rating requires 
moderately severe neuropathy of the sciatic nerve.  The next 
higher evaluation of 60 percent requires severe neuropathy of 
the sciatic nerve with marked muscular atrophy.  An 80 
percent evaluation requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  General rating 
criteria for diseases of the peripheral nerves provide that 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  When 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection for degenerative disc disease of 
the lumbar spine.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
notes the AOJ has assigned a 10 percent evaluation for the 
entire appeal period.  Accordingly, the issue is whether a 
rating in excess of 10 percent for lumbar spine degenerative 
disc disease is warranted at any time during the appeal 
period.  We conclude that the disability has not 
significantly changed and that a uniform rating is warranted.

The Board notes that the AOJ has addressed both sets of 
amendments in the July 2004 rating decision.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran's degenerative disc disease of the lumbar spine 
has been assigned a 10 percent disability evaluation under 
Diagnostic Code 5293.  In order to warrant a higher 
evaluation under Diagnostic Code 5293, the impairment must be 
moderate, with recurring attacks.  Higher evaluations may 
also be assigned if there is the functional equivalent of 
moderate limitation of motion or less than 60 degrees forward 
flexion or the combined range of motion not greater than 120 
degrees.  See DeLuca v Brown, 8 Vet. App. 202 (1995).

On VA examination in January 2002, normal appearing 
architecture of the back was noted.  He could forward flex to 
90 degrees, hyperextend to 10 degrees, and laterally bend 20 
degrees in both directions.  Rotation was 20 degrees in both 
directions.  Deep tendon reflexes were equal at the knees and 
the ankles.  Motor testing revealed the quad and anterior tib 
group to be 5/5.  Sensation was intact throughout.  

On VA examination in June 2005, the veteran was able to walk 
on his toes, and rock back on his heels.  He was able to do a 
deep knee bend and sit and rise from a chair unassisted.  He 
had normal sensation from hip to toe without downward toes.  
No clonus was noted.  The report notes 5/5 strength for 
dorsiflexion, plantar flexion, inversion and eversion, knee 
flexion and extension, and hip flexion and extension.  There 
were 2+ reflexes at the knee jerk and the Achilles.  Lumbar 
range of motion was 90 degrees of forward flexion, 60 degrees 
of rotation, 28 degrees of lateral flexion, and 30 degrees of 
hyperextension, all bilaterally equal and pain free.  No 
spasms were noted.  Extreme tenderness to palpation of the 
spine and the erector spinae group was noted.  The sacroiliac 
joints were nontender to palpation.  Pelvic rock was noted to 
cause mild pain.  Patrick's test was negative.  Straight leg 
was negative, and crossover was negative.  The assessment was 
chronic lumbar spine strain with normal x-rays.

The Board has considered the evidence of painful motion and 
functional impairment of the lumbar spine.  See 38 C.F.R. §§ 
4.40, 4.45 (2005); DeLuca v Brown, 8 Vet. App. 202 (1995).  
Functional impairment reflective of moderate disability is 
not shown.  No weakness was noted in January 2002.  The Board 
notes the veteran's statements, to include in a December 2004 
statement in support of the claim, to the effect that he is 
unable to run or jump due to his back.  The June 2005 VA 
examination report notes he did all activities without any 
deficits, could do light repairs, could change light bulbs, 
climb up ladders, and could walk as long as he wanted to with 
no instabilities.  While the examiner noted that it was 
reasonable to believe that he would lose between 15 and 20 
degrees of his range of motion, strength, coordination, and 
fatigability associated with repetitive movement flares once 
per week, such does not reflect moderate impairment.  The 
examiner specifically stated that the such did not affect his 
work or home life and that he was able to walk 9-10 miles.  
In this regard, the medical examinations are more probative 
of the degree of impairment.  While there was tenderness to 
palpation of the spine in June 2005, no areas of tenderness 
were specifically noted in January 2002.  There were no 
spasms in 2002 or 2005 and in June 2005, and the sacroiliac 
joints were noted to be nontender.  

There is no evidence of incapacitating episodes during the 
previous 12 months warranting a higher evaluation.  The June 
2005 VA examination report specifically notes no 
incapacitating episodes.  To the extent that he has claimed 
missed time from work due to his back, as asserted in 
correspondence received in April 2003, the Board notes that 
in correspondence received in December 2004, the veteran 
stated he had missed work due to his feet, not his back.  
Regardless, there is no evidence that a physician prescribed 
bed rest for relief of the lumbar spine disability.  The 
January 2002 examiner noted that during flare-ups there was 
only 15-20 degrees additional loss of motion in forward 
flexion and mild alteration the veteran's gait secondary to 
limping.  To the extent that the veteran experiences painful 
motion and functional loss as a result of the lumbar spine 
disability, the rating criteria incorporate pain into the 
currently assigned 10 percent disability evaluation.  See 
38 C.F.R. § 4.59.  

At this time, the evidence reflects that the veteran has some 
pain with use.  There are, however, no neurologic deficits or 
incapacitating episodes.  His remaining functional range of 
motion remains greater than either 60 degrees of flexion or 
120 degrees combined.  In essence, there is no more than 
slight limitation of motion or slight functional impairment 
due to any factor.  As noted by the examiner, it was expected 
that functional impairment would result in no more than 15-20 
degrees of additional restriction.  DeLuca v Brown, 8 Vet. 
App. 202 (1995).  Such findings represent a range of motion 
better than 60 degrees flexion, 120 degrees combined, or 
limitation better than moderation functional limitation of 
motion.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

In sum, the veteran does not meet the criteria for an 
increased rating in excess of 10 percent for his lumbar spine 
disability under the old or new rating criteria. A 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.








ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbar spine degenerative disc disease is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


